209 Ga. 425 (1952)
73 S.E.2d 90
LIVELY
v.
THOMPSON et al.
18026.
Supreme Court of Georgia.
Submitted November 13, 1952.
Decided November 13, 1952.
Leon Bolling and Wood & Tallant, for plaintiff in error.
Wm. E. Spence, Harris, Henson & Gower and Harris & Gower, contra.
HAWKINS, Justice.
A writ of error will not lie to the Supreme Court to correct a judgment of the superior court where, on the trial of the case, "It was stipulated and agreed by and between counsel for the parties that neither party requires proof of title on the part of the other party, and that the issue in the case is the correct location of the dividing line between the property of the plaintiff and the property of the defendants, and if the plaintiff should prevail, the additional question of damages" for cutting shade trees and making excavations on property alleged to belong to the plaintiff, since the Court of Appeals, and not this court, has jurisdiction. Frey v. Thompson, 147 Ga. 559 (94 S. E. 999); Johnson v. Woodward Lumber Co., 202 Ga. 288 (42 S. E. 2d, 639); Ledford v. Hill, 206 Ga. 304 (57 S. E. 2d, 77); Miller v. Ray, 208 Ga. 27 (64 S. E. 2d, 449); Whaley v. Ellis, 209 Ga. 147 (71 S. E. 2d, 209).
Transferred to the Court of Appeals. All the justices concur